Citation Nr: 0714770	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty and active duty for 
training purposes from July 1961 to August 1962 and November 
1963 to May 1964.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma (hereinafter RO).  


FINDING OF FACT

There is no competent medical evidence of record indicating 
that a post-service total left knee replacement performed 
after an injury in 1993 is etiologically related to service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in December 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained along with voluminous 
private medical records.  The veteran was afforded a VA 
Compensation and Pension examination in January 2004 that 
included a medical opinion.  The record was held open for 60 
days following an August 2006 Board hearing to afford the 
veteran the opportunity to provide additional medical 
evidence.  No such evidence was submitted and there is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In August 1962 after the veteran's separation from his first 
period of military service, the veteran fractured his left 
femur for which he underwent an open reduction with insertion 
of a Hansen Street nail.  The fractured left femur with a 
retained surgical pin was noted on the examination reports 
and medical history 


compiled in October 1963 before the veteran's entrance to his 
second period of military service. 

The veteran went to sick call in November 1963 with 
complaints related to his left leg.  In testimony to the 
Board, the veteran contends that his left leg was hurt during 
his second period of military service after he jumped from a 
loading dock to avoid a forklift and landed on his heel, 
driving the surgical pin in his leg into the flesh of his 
hip.  Surgical reports from January 1964 indicate that the 
proximal portion of the surgical nail was protruding from the 
cortex with an ectopic formation of bone surrounding it.  The 
surgical nail was surgically extracted at that time, and the 
veteran had an uneventful postoperative course with the 
exception that there was induration present at the time of 
his discharge from the hospital.  He was placed on a limited 
duty profile for one month.  

Service medical records from February 1964 reflect continuing 
pain and soreness in the left leg, and the veteran was placed 
on limited duty profile for one month.  An x-ray conducted in 
March 1964 showed no significant abnormalities.  A March 1964 
service medical record showed the veteran reporting pain in 
the left leg behind the knee and inner thigh, which he had 
developed that morning while running.  Full range of motion 
was demonstrated at that time and the impression was a mild 
muscle strain.  The April 1964 separation examination was 
silent for a knee disability. 

The post-service evidence reflects treatment from the early 
1990s for knee complaints, with the veteran sustaining a 
twisting injury to the left knee in 1993.  He underwent a 
total left knee replacement in 1995.  

A VA examination in January 2004 showed a normal left femur 
and the assessment that there was "no change" in the 
veteran's claimed condition of a status post fracture of the 
left femur.  An X-ray showed a bony deformity and periosteal 
thickening of the midshaft of the femur and a tract down the 
medullar cavity, presumably secondary to a previously placed 
intramedullary rod which had been removed.  The assessment 
was old, healed fracture deformity of the midshaft of the 
left femur and a total left knee arthroplasty.  In an 
addendum to this examination, the physician opined that the 
left knee condition demonstrated after service was not 
related to the femur fracture.  

The record reveals no medical evidence that the veteran's 
pre-existing left femur fracture underwent an increase in 
severity during service, and the competent medical opinion of 
record, as set forth above, found that the veteran's post-
service knee difficulties were not related to the old 
fracture left femur.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that aggravation in service 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The x-ray 
findings in March 1964 that found no significant abnormality 
of the left knee and silent separation examination at the 
time of the veteran's discharge from his second period of 
military service, as well as the 30 year absence of 
symptomatology and treatment show that the veteran's current 
left knee disorder is not related to his military service.  
There is no competent medical evidence linking a post-service 
knee disability to his military service.  

Due consideration has been given to the veteran's testimony 
to the Board, linking his post service left knee disorders to 
his military service.  However, while the veteran's lay 
statements are competent evidence as to what symptoms he 
experienced in service and what he currently experiences, 
they are not competent evidence to establish the etiology of 
his current left knee disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran's statements are 
not competent evidence upon which a determination can be made 
that his current knee disorder is the result of his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In short, as the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disability for the reasons stated above, the benefit of the 
doubt doctrine is inapplicable, and this claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


